Citation Nr: 0946848	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-24 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for kidney cancer.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for skin disorder of 
the feet.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 
1972.  

This appeal arises from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Board has recharacterized the Veteran's PTSD claim as 
stated on the title page in light of Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The issues of service connection for hearing loss, tinnitus, 
psychiatric disability and a skin disorder of the feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Kidney cancer was first diagnosed in 2003.  

2.  The Veteran served in the Republic of Vietnam from 
September 30, 1969, to July 12, 1970.  

3.  There is no competent medical evidence linking the 
Veteran's kidney cancer to service, including exposure to 
Agent Orange in service.  

4.  The preponderance of the medical evidence shows that the 
Veteran's hypertension was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin, including to his presumed in-
service exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney cancer 
have not been met.  38 U.S.C.A. §§  1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§  1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran filed his claim for service connection for kidney 
cancer in April 2005.  The RO sent the Veteran a letter in 
April 2005 which explained to the Veteran how he could help 
with his claim, how VA could help him and what the evidence 
must show to support his claim.  In May 2005 the Veteran 
submitted his claim for service connection for hypertension.  
The RO again sent him a letter explaining what he could do to 
help with his claim and how VA could help him, and what the 
evidence must show to support his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  The Veteran was not adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase.  As the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Veteran's service treatment records are in the claims 
folder.  His records from Emory Hospital of treatment for 
kidney cancer are also of record.  The Veteran has not 
identified any additional records of treatment for either 
kidney cancer or hypertension.  He and his spouse appeared at 
a hearing before the undersigned Acting Veterans Law Judge 
and gave testimony.  

The Veteran was not afforded a VA examination and a medical 
opinion was not obtained.  The regulations provide that VA 
will obtain a medical opinion when the evidence of record 
does not contain sufficient medical evidence to decide the 
claim if there is competent medical evidence of a current 
diagnosed disability, the evidence establishes the Veteran 
suffered an event, disease of symptoms of a disease in 
service and there are indications the claimed disability may 
be associated with the event or injury in service.  38 C.F.R. 
§ 3.159(c)(4) (2009).  While there is evidence of current 
diagnoses of kidney cancer and hypertension, and the Veteran 
has attributed the development of both disorders to exposure 
to Agent Orange in service, there are no indications that 
either hypertension or kidney cancer are related to exposure 
to Agent Orange, other than the assertions of the Veteran.  
He has presented no competent medical evidence showing any 
link between hypertension or kidney cancer and exposure to 
Agent Orange.  Based on the evidence of record VA is not 
obligated to request a medical opinion.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Service Connection for Kidney Cancer and Hypertension

Service treatment records do not include any diagnosis of 
kidney cancer or hypertension.  At service separation 
examination in June 1972 the Veteran's blood pressure was 
110/70.  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors 
and hypertension, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  There is also no evidence of either kidney 
cancer or hypertension during the initial post service year.  

The Veteran contends his currently diagnosed hypertension and 
kidney cancer were caused by his exposure to Agent Orange in 
service.  His DD Form 214 verifies he served in the Republic 
of Vietnam from September 1969 to July 1970.  His service 
meets the criteria set out at 38 C.F.R. § 3.307 (a)(6)(iii) 
(2009) for presumed exposure to Agent Orange in service.  

Although the regulations provide it is presumed he was 
exposed to Agent Orange in service, neither hypertension or 
kidney cancer is a disease listed among those for which 
presumptive service connection is provided based on exposure 
to Agent Orange in service.  The regulations provides:  If a 
Veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Veteran may submit evidence demonstrating his kidney 
cancer and hypertension are related to exposure to Agent 
Orange in service.  He has not done so.  He has only stated 
he believes there is a causal relationship.  

The Veteran has expressed some questions as to why some 
cancers and not others have been related to exposure to Agent 
Orange in service.  The Secretary has commissioned the 
National Academy of Sciences to review all the available 
scientific evidence.  

The National Academy of Sciences (NAS) has undertaken a 
review of all the available scientific evidence concerning 
the association between the exposure to herbicides and 
diseases suspected to be associated with such exposure.  
Based on their reports VA is required to give notice when it 
is determined that presumptive service connection is not 
warranted for health disorders.  The Secretary of the 
Department of Veterans Affairs (VA) has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Moreover, the Secretary has issued 
notices in which it was determined that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam should not be provided for renal cancer.  See Notice, 
59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57,586-57,589 
(1996); 64 Fed. Reg. 59,232-59,243 (1999); Notice 68 Fed. 
Reg. 27,630-27,641 (2003); 72 Fed. Reg. 32395- 01 (2007).  

While the Veteran is competent to report symptoms which he 
has observed and which may be described by a lay person, he 
has not offered any evidence showing he has any special 
education or training which qualifies him to give an opinion 
as to the etiology of a medical disorder, such as 
hypertension and kidney cancer.  Neither of these disorders 
is of the type which can be observed.  Hypertension is often 
referred to as the silent killer since many individuals have 
the disorder and are unaware of it.  The Veteran's kidney 
cancer was diagnosed only after laproscopic surgery and 
examination by a pathologist.  Clearly, these are not 
disorders which can be observed by a lay person.  

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In the 
absence of competent medical evidence linking the 
hypertension and kidney cancer to service, the preponderance 
of the evidence is against the claims.  


ORDER

Service connection for kidney cancer is denied.  

Service connection for hypertension is denied.  

REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA is obligated to give the Veteran 
a medical examination to include a medical opinion as to 
whether his current disabilities are in any way related to 
those he may have experienced in service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has testified 
he first noticed ringing in his ears in service and has had 
ringing in his ears continuously since 1969.  (T-5).  The 
Veteran is certainly capable of noticing he has difficulty 
hearing and/or that his ears ring.  Service treatment records 
in January 1972 reveal his tympanic membranes were dull and 
he appeared to have an old ruptured tympanic membrane on the 
right.  March 1972 service treatment records indicate his 
right ear remained inflamed.  In June 1972 he had an earache 
and acute otitis media of the right ear was diagnosed.  The 
Veteran has also reported being exposed to noise in service 
from mortars and incoming rocket fire.  The Veteran should be 
afforded a VA examination to determine if he currently has 
hearing loss by VA standards and tinnitus, and to obtain a 
medical opinion as to their etiology.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition, a link 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).  Records from the Veteran's private 
medical provider include diagnosis of PTSD which has been 
attributed to his service in Vietnam.  The Veteran has 
provided additional details as to his claimed in-service 
stressors including the dates of the events.  The claim must 
be remanded to attempt to verify the claimed stressors 
through official sources.  

The Veteran also identified additional treatment records for 
PTSD from a private psychiatrist.  These records should be 
obtained.  

The Veteran has testified he had flaking of the skin on his 
feet in service which has continued to recur since that time.  
(T-14,15).  A lay person is competent to see and describe 
symptoms such as flaking skin on his feet.  He is also able 
to give testimony as to the length and duration of his 
symptoms.  Notwithstanding the appellant's showing of in-
service symptoms and post-service continuity of 
symptomatology, medical expertise is still required to relate 
the appellant's present disorder etiologically to in-service 
and post-service symptoms.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  A 
VA dermatology examination should be conducted and a medical 
opinion requested as to the etiology of any current skin 
disorder of the feet.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
him since service for hearing loss, 
tinnitus, depression, PTSD, and a skin 
disorder of the feet.  The Veteran is 
specifically requested to identify his 
private psychiatrist, Dr. S.R. and 
provide his complete name and address and 
dates of treatment.  With any necessary 
authorization from the Veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
Veteran.  

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
if he currently has a hearing loss by VA 
standards and tinnitus.  The claims 
folder should be made available and 
reviewed by the examiner.  If either a 
hearing loss by VA standards or tinnitus 
is diagnosed the examiners are asked to 
answer the following question:  Is it at 
least as likely as not that the currently 
diagnosed hearing loss and/or tinnitus 
are related to service, including noise 
exposure in service, otitis media and a 
right tympanic membrane rupture?  The 
examiners are asked to explain their 
reasoning for any opinion expressed in a 
legible report.  

4.  Draft a letter to the appropriate 
agency for researching claims of Marine 
Veterans asking that his claimed 
stressors be researched.  The letter 
should include descriptions of the 
stressful incidents recounted by the 
Veteran.  Copies of the Veteran's DD Form 
214 and service personnel records should 
be enclosed with the letter.  

5.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
must be made available to and be reviewed 
by the examiner and the examination 
report should note that the claims file 
was reviewed.  The examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include, but not limited to 
PTSD, is related to the service.  In 
doing so, the examiner must acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.  If PTSD is 
diagnosed, the examiner should be 
informed of the details of the Veteran's 
corroborated in-service stressors.  All 
findings and conclusions should be set 
forth in a legible report.

6.  The Veteran should be afforded a VA 
dermatology examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
elicit from the Veteran a description of 
his symptoms of flaking skin on his feet 
in service and his symptoms since 
service.  Examine the Veteran's feet and 
diagnose any current skin disorder of the 
feet.  The examiner is asked state 
whether it is at least as likely as not 
that any skin disorder of the feet found 
to be present is related to or had its 
onset in service.  In doing so, the 
examiner must acknowledge and discuss any 
lay evidence of a continuity of 
symptomatology.  All findings and 
conclusions should be set forth in a 
legible report.

7.  If the benefits sought on appeal 
remain denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


